Citation Nr: 0837944	
Decision Date: 11/04/08    Archive Date: 11/10/08

DOCKET NO.  05-03 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of a left 
knee injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1975 to June 
1980.

This matter comes before the Board of Veterans' Appeals (BVA) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in  
Waco, Texas.


FINDINGS OF FACT

1.  An injury or disease of left knee was not manifest during 
service. 

2.  Arthritis of the left knee did not manifest to a degree 
of 10 percent within one year of service separation; 
associated pathology was not identified until 2002.

3.  The veteran's current left knee disorder, diagnosed as 
osteoarthritis, is unrelated to service.


CONCLUSION OF LAW

Residuals of a left knee injury were not incurred in or 
aggravated by service, nor may they be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  

Where a veteran who served for ninety days or more during a 
period of war (or during peacetime service after December 31, 
1946) develops certain chronic diseases, such as arthritis, 
to a degree of 10 percent or more within one year from 
separation from service, such diseases may be presumed to 
have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

In the present case, the veteran is claiming entitlement to 
service connection for a left knee injury.  Specifically, he 
contends that he injured his left knee in service and was 
treated at Fort Riley in 1979.  However, service treatment 
records do not indicate that he sought treatment for or 
complained of a left knee injury in service. 

At the time of discharge, the veteran self-reported swollen 
or painful joints but stated that he did not know if he ever 
had arthritis, rheumatism, bursitis or bone, joint, or other 
deformity.  Of note, physical examination at separation 
revealed "normal" findings of the lower extremities, and 
the physician merely noted that the veteran's knee complaints 
consisted of popping and pain in the right knee, with 
swelling or locking.  Significantly, none of these symptoms 
were attributed to his left knee.  Parenthetically, the Board 
notes that his right knee claim has been separately 
adjudicated.

Although the veteran now, many years after service and 
pursuant to his service connection claim, states that he 
sustained a left knee injury in service, the contemporaneous 
information provided in the service treatment records 
outweighs his current recollection of an in-service left knee 
injury.  Further, while he is competent to report 
symptomatology he experienced, he is not qualified to 
diagnose his in-service symptomatology as a chronic 
disability.  Layno v. Brown, 6 Vet. App. 465, 470 (1994); 
Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992).  

Because there are no objective findings of chronic left knee 
pathology during service or at the time of his separation 
examination in May 1980, the Board finds that a chronic 
disability of the left knee was not shown during service.

Further, the evidence does not show that osteoarthritis of 
his left knee manifested to a degree of 10 percent within one 
year of service separation to warrant presumptive service 
connection pursuant to 38 C.F.R. § 3.309(a).  Although 
arthritis is recognized as a chronic disease that is subject 
to presumptive service connection analysis, the records do 
not indicate the manifestation of arthritis within the 
statutorily defined one-year period following service 
separation.  In fact, the evidence does not reflect a 
diagnosis of osteoarthritis of the left knee for many years 
after discharge.  Therefore, the one-year presumption is not 
for application.

Next, the earliest identified complaints of bilateral leg 
pain and swelling were noted by a VA physician in March 2002.  
At that time, the physician noted that the veteran's symptoms 
of leg pain and swelling had been present for one to two 
weeks, suggesting an onset well after discharge.  

Physical examination revealed trace edema in the bilateral 
lower extremities and linear induration of the medial aspect 
of the left thigh.  However, a normal gait was noted and no 
formal diagnosis was made with regard to the left knee.  
Significantly, a subsequent review of musculoskeletal system 
in a VA treatment record from August 2002 revealed no 
arthritis, muscle stiffness, or pain.  

It was not until January 2004 that specific symptomatology 
associated with the left knee, not just his lower extremities 
in general, was noted.  According to the January 2004 
treatment report, the veteran reported a history of arthritis 
of the knees and bilateral knee pain.  The medical evidence 
further indicated that he sought subsequent VA treatment for 
left knee pain and was diagnosed with osteoarthritis of the 
left knee in March 2006.

In this case, the Board emphasizes the multi-year gap between 
discharge from active duty service in 1980 and initial 
reported symptoms of painful and swollen lower extremities in 
2002 (more than a 20-year gap).  Given the length of time 
that had passed between the time of discharge and when he 
first sought treatment, the evidence does not support the 
claim based on continuity of symptomatology.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period 
of absence of medical complaints for condition can be 
considered as a factor in resolving claim); see also Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's 
denial of service connection where veteran failed to account 
for lengthy time period between service and initial symptoms 
of disability).

In addition to the documented post-service treatment records, 
the Board has considered the veteran's statements asserting 
continuity of symptoms.  The Board acknowledges that lay 
evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  

However, the Board finds that the veteran's reported history 
of continued symptoms since active duty service is 
inconsistent with the other evidence of record.  As noted 
above, while he stated that his left knee disability began in 
service as a result of an injury, service treatment records 
do not support this contention.  Moreover, the post-service 
evidence does not reflect treatment related to the left knee 
for more than 20 years following discharge from service.  

The Board has weighed the veteran's statements as to 
continuity of symptomatology against the absence of 
documented complaints or treatment for more than 20 years 
following active duty discharge and finds his recollections 
as to symptoms experienced in the distant past, made in 
connection with a claim for benefits, to be less probative.  
Therefore, continuity has not been established, either 
through the competent evidence or through his statements.

Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  However, there is no competent evidence 
relating the veteran's left knee disorder to any incident in 
service or active duty service, despite on-going medical 
treatment for left knee complaints.  

In essence, the veteran has offered only his own 
unsubstantiated opinion of the possibility of a medical 
connection.  As previously discussed, although he asserts 
that he injured his left knee and obtained treatment in 
service, service treatment records do not indicate any in-
service complaints, treatment, or diagnosis of a left injury 
disorder.  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 
469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

As stated above, the veteran is competent to report symptoms 
because this requires only personal knowledge, not medical 
expertise, as it comes to him through his senses.  Layno, 6 
Vet. App. at 470.  However, he is not qualified to offer a 
medical opinion on the issue of causation.   

For these reasons, the Board finds that the competent 
evidence does not relate the veteran's left knee disorder to 
active duty service.  Thus, the requirement necessary to 
establish a medical nexus for service connection has not been 
met.  See McManaway v. West, 13 Vet. App. 60, 66 (1999).

In conclusion, the Board finds that equipoise is not shown, 
and the benefit of the doubt rule does not apply.  As the 
weight of the evidence is against the veteran's claim, the 
Board is unable to grant the benefits sought and the appeal 
is denied. 

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in March 2004 that fully addressed 
all notice elements and was sent prior to the initial RO 
decision in this matter.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.    

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of the claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claim for service connection.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  First, the RO has obtained service 
treatment records and VA treatment reports, and he submitted 
statements on his behalf.  

Moreover, given the absence of in-service evidence of chronic 
disorder of the left knee, no evidence of the disorder for 
many years after separation, and no competent evidence of a 
nexus between service and his claim, a remand for a VA 
examination on this issue would unduly delay resolution.  
Therefore, the available records and medical evidence have 
been obtained in order to make an adequate determination with 
regard to the veteran's claim.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claims.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


ORDER

Service connection for residuals of a left knee injury is 
denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


